Order filed October 29, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-10-00067-CR


                      AKBIHAKIM HASSAN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

            On Appeal from the County Criminal Court at Law No. 14
                             Harris County, Texas
                          Trial Court Cause No. 5473


                                  ORDER
      In this appeal, this court issued its Memorandum Opinion and Judgment on
October 25, 2012, affirming appellant’s municipal court conviction. The opinion
was designed, “Do Not Publish.” See Tex. R. App. P. 47.2(b). On October 25, 2013,
counsel for the City of Houston requested that we change the designation to
“Publish,” stating that the opinion addresses novel issues for cases governed by
Chapter 45 of the Texas Code of Criminal Procedure, applicable to justice and
municipal courts. See id. We grant the request, and issue the following order.

      We ORDER this court’s opinion in Hassan v. State, No. 14-10-00067-CR,
2012 WL 5288353 (Tex. App.—Houston [14th Dist.] Oct. 25, 2012, no pet.),
PUBLISHED. Id.; see also Tex. R. App. P. 19.3(e)(permitting a court of appeals to
order its opinion published in accordance with Rule 47 after expiration of its plenary
power).


                                   PER CURIAM




                                          2